Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.

Response to Amendment
Amendment to claims of 04/08/2022 is acknowledged.

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive.
As for applicant’s argument, page 6, that Vasagar discloses (¶ 53, 54) the seal element 12 located radially exterior to an inner shaft, applicant does not include features of Applicant’s invention, the limitations on which the Applicant relies (i.e., the orientation of seal with respect a shaft, that is, the inner diameter of the seal 104 adapted to seal against an outer diameter of a shaft) are not stated on the claims.  It is the claims that define the claimed invention, and it is the claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ 2d. 
Applicant's argument is not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claims 1, 14, and 16 recite “wherein the seal defines an inner diameter of the seal assembly” in the last line of last paragraph. The limitation is unclear because, seal is a structure, and diameter is a linear measurement. The claim requires “an inner diameter of the seal assembly”, where the seal assembly includes housing and seal element. The linear measurement of the inner diameter is not clearly defined, as to reference points. Appropriate correction is required. 
Claims 5 recites “wherein an inner diameter of the seal assembly is defined by the seal” in line two. The limitation is unclear because, seal is a structure, and diameter is a linear measurement. The linear measurement is not clearly defined. Appropriate correction is required. 
Independent Claim 1 recites “wherein the seal defines an inner diameter of the seal assembly” in the last line, and claim 5 depending from claim 1 recites “wherein an inner diameter of the seal assembly is defined by the seal” in line two. Are the two limitations same or different? Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s), that is, claims 2-4, 6, 8-13, 15, and 17-20 is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8-10, 12-13, and 16-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,004,495; applicant admitted prior art). Claim(s) is/are rejected as shown below. 
  
As to claim 1, D1 discloses a seal assembly (Figures 1-19) comprising: 
a housing defining a groove (housing includes 13 and 14 [Figure 3], 14 and 36 [Figure 4], and 63 and 64 [Figure 12c]; the space that accommodates segmented seal 12, or 38, or 57 defines the groove; thus housing defines the groove); 
a seal (12, or 38, or 57) disposed in the groove of the housing; and 
a coupling element (35 as in Figures 3-4; and 72 as in Figures 15-16, and 18-19; coupling element secures the seal to the housing; Col.11, L22-25; Col.15, L31-32) adapted to restrict relative movement between the housing and the seal (coupling element 35 and the end ring have interference fit and the coupling element 35 secures the seal to the housing, and thus restrict relative movement between the housing and the seal; Col.11, L22-28), wherein the coupling element (35) is disposed within a bore of the housing and in a bore of the seal, and wherein the bore of the seal passes through the tail portion of the seal (the portion of the seal element (12, 38) that accommodates the coupling element 35 defines the tail portion of the seal 38; the coupling element 35 passes through a through bore in the tail portion of the seal 38, and the through bore passes across the entire width of the tail portion of the seal 12, 38; Figures 3-4), wherein the seal defines an inner diameter of the seal assembly (seal 12 or 38 has an inner diameter that defines the inner diameter of the seal assembly; Figures 3-4; the inner diameter is closer to the axis 23, Figures 1-2.)   
Applicants do not point, with particularity, to claim language the invention.

As to claim 4, D1 discloses the seal assembly of claim 1, wherein the seal 12 defines a relaxed circumferential length, LSR, and the groove defines a circumferential length, LG, and wherein LSR is greater than LG (circumferential length of the seal 12 prior to assembly defines relaxed circumferential length, LSR; the groove surrounds the shaft 20 and the seal 12 engages the shaft 20; in general, relaxed circumferential length of the seal 12 is kept greater than the circumferential length of the groove to have tight interface between seal 12 and groove for effective sealing.)  

As to claim 5, D1 discloses the seal assembly of claim 1, wherein the groove is disposed on a radially inner surface of the housing (Figures 1 and 3), and wherein an inner diameter of the seal assembly is defined by the seal (seal 38 has an inner diameter that defines the inner diameter of the seal assembly; Figure 4.)   

As to claim 6, D1 discloses the seal assembly of claim 1, wherein the bore defines a depth less than an axial length of the housing (depth of the bore in the seal (12, 38) is the axial width of 16; axial length of the housing is the axial length from 13 to 14; thus, the bore defines a depth less than an axial length of the housing.)  

As to claim 8, D1 discloses the seal assembly of claim 6, wherein the bore is in fluid communication with the groove of the housing (Figure 1.)  

As to claim 9, D1 discloses the seal assembly of claim 6, wherein the bore defines a central axis oriented generally perpendicular with a depth of the groove (Figures 3-4.)  

As to claim 10, D1 discloses the seal assembly of claim 6, wherein the coupling element 34 is further disposed in the bore of the seal (figures 3-4.)  

As to claim 12, D1 discloses the seal assembly of claim 1, wherein the coupling element 35 comprises a plurality of coupling elements including a first coupling element and a second coupling element (Col.9, L43-50.)  

As to claim 13, D1 discloses the seal assembly of claim 12, wherein the first coupling element is disposed adjacent to a first circumferential end of the housing and wherein the second coupling element is disposed adjacent to a second circumferential end of the housing (when seal segments are assembled to form a circular seal, the ends of each segment will have bores to receive the coupling elements 35, which secure the seal segments to the housing to form a complete seal assembly; the seal assembly will have plurality of coupling elements 35; Col.9, L43-50; Col.11, L22-24.)  

As to claim 16, D1 discloses a method of forming a seal (Figures 1-19) comprising: 
installing a sealing element into a groove defined by a housing (seal 12, or 38, or 57 is within the grove of the housing; housing includes 13 and 14 [Figure 3], 14 and 36 [Figure 4], and 63 and 64 [Figure 12c]); 
coupling the sealing element to the housing to restrict relative movement between the housing and the sealing element to form a seal assembly (coupling element 35 and the end ring have interference fit and the coupling element 35 secures the seal to the housing, and thus restrict relative movement between the housing and the seal; Col.11, L22-28; seal 38 and housing 14, 13 together form the seal assembly, as in Figure 4), and 
sizing the sealing element after coupling the sealing element to the housing (sealing element is sized to the sealing environment to yield effective sealing as shown in the assembled Figures; if the sealing element is not properly sized, the prior art will not function; prior art is presumed to be operable; MPEP 2121),  
wherein the coupling element (35) is disposed within a bore of the housing and in a bore of the seal, and wherein the bore of the seal passes through the tail portion of the seal (the portion of the seal element (12, 38) that accommodates the coupling element 35 defines the tail portion of the seal 38; the coupling element 35 passes through a through bore in the tail portion of the seal 38, and the through bore passes across the entire width of the tail portion of the seal 12, 38; Figures 3-4), wherein the seal defines an inner diameter of the seal assembly (seal 12 or 38 has an inner diameter that defines the inner diameter of the seal assembly; Figures 3-4; the inner diameter is closer to axis 23, Figures 1-2.)      
Applicants do not point, with particularity, to claim language the invention.

As to claim 17, D1 discloses the method of claim 16, wherein coupling the sealing element to the housing is performed by a coupling element (35).  

As to claim 18, D1 discloses the method of claim 17, wherein coupling the sealing element (12, 38) to the housing is performed by positioning the entire coupling element 35 within a volume defined by an outer diameter of the housing (Figures 3-4.)  

As to claim 19, D1 discloses the method of claim 16, wherein coupling the sealing element to the housing further comprises:   forming a bore in the housing (housing 13, 14 or 14, 36 has bores to receive the coupling element 35); and forming a bore in the sealing element 12 (Figures 3-4).  

As to claim 20, D1 discloses the method of claim 16, wherein the seal comprises a split seal including a first half and a second half (seal 12 is segmented; Col. 8, L61-67; Col.9, L1-2), and wherein the plurality of bores includes a first bore disposed adjacent to a first circumferential end of the first half and a second bore disposed adjacent to a second circumferential end of the first half (when seal segments are assembled to form a circular seal, the ends of each segment will have bores to receive the coupling elements 35, which secure the seal segments to the housing to form a complete seal assembly; the seal assembly will have plurality of coupling elements 35; Col.9, L43-50; Col.11, L22-24.)  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 9,004,495; applicant admitted prior art) in view of D2 (US 6,814,355). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 2, D1 discloses the seal assembly of claim 1, wherein the seal assembly comprises a split seal assembly, and wherein the housing and seal comprise a portion of the split seal assembly (seal 12 is a split seal; Col. 8, L66-67; Col.9, L1-2.)  
	D1 is silent about split housing. D2 teaches it is known in the art to have split seal assembly 10 with split rotary seal segments 206 placed in split rotary holder halves (102, 104), and stationary seal segments 406 placed in stationary holder halves (310, 312) as shown in Figures 15A and 15B (Col.7, L49-53) for ease of assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a split housing in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having split housing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with ease of assembly and maintenance. D1 modified with D2 teaches a split seal assembly.         

As to claim 3, D2 teaches it is known in the art to have split seal assembly 10 with split rotary seal segments 206 placed in split rotary holder halves (102, 104), and stationary seal segments 406 placed in stationary holder halves (310, 312) as shown in Figures 15 and 15A (Col.7, L49-53) for ease of assembly. D2 also teaches the holder valves of the seal assembly 10 comprises a first portion and a second portion, and the first and second portions define the same circumferential lengths as compared to one another, as in Figures 15 and 15A. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a first portion and a second portion, such that the first and second portions define the same circumferential lengths as compared to one another, in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having split housing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with ease of assembly and maintenance. D1 modified with D2 teaches the claimed limitations.      
    
As to claim 14, D1 discloses a seal assembly (Figures 1-19) comprising: 
a split housing comprising: 
a first portion; and 
a second portion, wherein the first and second portions each define a groove (housing includes 47, 13, and 14; the space that accommodates 12 defines the groove; D1 lacks disclosure of split housing ); 
a split seal comprising: 
a first seal element disposed in the groove of the first portion of the split housing (seal 12, or 38, or 57 is a segmented seal, and one half of the seal defines the first seal element; Col.8, L61-67; Col.9, L1-2; the first seal element is in the groove of the housing); and 
a second seal element disposed in the groove of the second portion of the split housing (seal 12, or 38, or 57 is a segmented seal, and the other half of the seal defines the second seal element; Col.8, L61-67; Col.9, L1-2; the second seal element is in the groove of the housing);
a first coupling element (34 as in Figures 3-4, and 84 as in Figures 15, and 17-19) adapted to restrict relative movement between the first portion of the split housing and the first seal element of the split seal (with coupling element 34 there is no relative movements between segmented seal element 12, or 38, or 57 and other components; Col. 9, L57-63); and 
a second coupling element (34 as in Figures 3-4, and 84 as in Figures 15, and 17-19) adapted to restrict relative movement between the second portion of the split housing and the second seal element of the split seal (with coupling element 34 there is no relative movements between segmented seal element 12, or 38, or 57 and other components; Col. 9, L57-63), wherein the coupling element (35) is disposed within a bore of the housing and in a bore of the seal, and wherein the bore of the seal passes through the tail portion of the seal (the portion of the seal element (12, 38) that accommodates the coupling element 35 defines the tail portion of the seal 38; the coupling element 35 passes through a through bore in the tail portion of the seal 38, and the through bore passes across the entire width of the tail portion of the seal 12, 38; Figures 3-4), wherein the split seal defines an inner diameter of the seal assembly (seal 12 or 38 has an inner diameter that defines the inner diameter of the seal assembly; Figure 4; the inner diameter is closer to axis 23, Figures 1-2.)      
D2 teaches it is known in the art to have split seal assembly 10 with split rotary seal segments 206 placed in split rotary holder halves (102, 104), and stationary seal segments 406 placed in stationary holder halves (310, 312) as shown in Figures 15A and 15B (Col.7, L49-53) for ease of assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a split housing in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having split housing), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with ease of assembly and maintenance. 
D1 modified with D2 teaches split seal housing with split seal, and the assembly having an axis 23, Figures 1-2. The split seal defines an inner diameter of the split seal assembly, where the inner diameter is closer to the axis 23, Figures 1-2. Thus, D1 modified with D2 teaches a split seal assembly with claimed limitations.          
Applicants do not point, with particularity, to claim language the invention.

As to claim 15, the combination teaches the seal assembly of claim 14, wherein the first seal element defines a relaxed circumferential length, LSR, and an effective circumferential length, LSE, as measured when the seal assembly is in use, and wherein LSR is greater than LSE (in D1, the circumferential length of the segment seal prior to assembly defines relaxed circumferential length, LSR; the circumferential length of the first seal element after assembly defines the effective circumferential length; in general, relaxed circumferential length of the first seal element is greater than the effective circumferential length of the first seal element in the groove due to tight interface between seal 12 and groove for effective sealing.)  
  
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675